—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered December 7, 1998, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him, as a second violent felony offender, to a term of 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The evidence, including the victim’s credible testimony and the jury’s observation of her condition, clearly established the element of serious physical injury as charged by the court. The victim’s injuries included multiple facial scars, the loss of five teeth requiring oral surgery, a broken nose that required surgical reconstruction, the protrusion of her mouth to one side, a sagging right eye, and a resulting lisp (see, People v Martinez, 257 AD2d 667, lv denied 93 NY2d 974; People v Wade, 187 AD2d 687, lv denied 81 NY2d 894). Concur — Nardelli, J. P., Williams, Tom, Mazzarelli and Marlow, JJ.